Citation Nr: 0006843	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine 
disorder and headaches, as secondary to a service-connected 
back disability.

Entitlement to service connection for dysthymia, to include 
as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to April 1985.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in February 1995 and October 1996 that denied the claimed 
benefits.  The Board notes that during a May 1999 Board 
hearing, the veteran claimed that his dysthymia was due to 
his service-connected back disability.  The issue of service 
connection for dysthymia on a secondary basis will therefore 
be considered in this decision.

On May 14, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

This case was previously Remanded in August 1999 for further 
development.  The issue of service connection for dysthymia, 
to include as secondary to a service-connected back 
disability, will also be addressed in the Remand immediately 
following this decision. 






FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disorder and headaches, as secondary to a service-connected 
back disability, is not accompanied by any medical evidence 
to support the claim.

2.  The claim for service connection for a cervical spine 
disorder and headaches, as secondary to a service-connected 
back disability, is not plausible.

3.  The claim for service connection for dysthymia is 
accompanied by medical evidence to support the claim.

4.  The claim for service connection for dysthymia is 
plausible.


CONCLUSIONS OF LAW

1. The claim for service connection for a cervical spine 
disorder and headaches, as secondary to a service-connected 
back disability, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for service connection for dysthymia is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of the veteran's enlistment examination, dated in 
July 1982, does not contain any notations concerning 
dysthymia or the veteran's cervical spine.  Records show that 
the veteran was treated for pain in his back from May 1983 to 
March 1984.  A Medical Board record dated in April 1984 noted 
a diagnosis of a herniated nucleus pulposus, L5-S1.  Other 
records dated in April 1984 noted complaints of lower back 
pain, assessed as coccydynia and a herniated nucleus 
pulposus.  The veteran was treated for tenderness in the 
coccygeal area from June to November 1984.  The analysis 
given was of coccydynia and sciatica.  A Medical Board record 
dated in November 1984 noted a diagnosis of S1 radiculopathy 
with no evidence of extradural defect.

Service connection for residuals of a back injury was granted 
in a rating decision in September 1985.

A VA examination in June 1985 found that the veteran had full 
range of motion in the cervical spine.  No diagnoses were 
noted regarding dysthymia or a cervical disability.

VA treatment records dated in February 1989 show that the 
veteran reported that his neck had "popped," and his 
complaints included tingling and numbness in his extremities.  
The assessment given was of a cervical strain.

A private neurological report dated in June 1989 from Edward 
A. Weiss. M.D., P.A., noted that the veteran had reported 
injuring his neck and back after slipping while at work 
during February of 1989.  Neurologic examination found that 
the veteran did not have any focal neurologic deficits which 
were identifiable.

A private progress report dated in June 1989 from Owen J. 
Twiner, D.C., stated that the veteran had originally been 
diagnosed with acute traumatic subluxation of C5, C6, and C7, 
with C6-C7 disc prolapse, radiculitis bilateral, and strain 
of the paraspinal muscles.  An updated diagnosis of back 
strain with aggravation of pre-existing lumbar disc pathology 
was also given.  Objective findings included decreased range 
of motion in the cervical and lumbar spine, brachial neuritis 
bilateral, and chronic headaches.  The veteran was noted to 
be receiving acupuncture, physiotherapy, and chiropractic 
treatment for these problems.

A letter from Dr. Twiner, dated in January 1990, stated that 
the veteran had a permanent injury to his cervical and lumbar 
spine.  Dr. Twiner also gave his opinion that the veteran was 
permanently and totally disabled due to various unspecified 
disabilities.

VA records dated in June 1990 show that the veteran was 
treated for chronic low back pain, and headaches which had 
begun one year earlier.  Other VA treatment records dated in 
June 1990 noted that the veteran's cervical spine was found 
to be normal with a loss of lordosis.  The impression given 
was of a myofascial strain.

A private medical report dated in June 1990 from Robert G. 
Haling, D.C., P.A., noted that the veteran appeared to be 
guarding in all planes of range of motion of the cervical 
spine.  The veteran was able to turn his head and neck to 
approximately 35 degrees upon right and left rotation.  
Palpation of the cervical musculature revealed a +1 spasm of 
the left upper trapezius.  Dr. Haling stated that the veteran 
had a permanent impairment based on a protruding cervical 
disc at C-5/C-6, with a multitude of symptoms described as 
questionable in nature.  

Records of private psychiatric treatment in August, 
September, and October 1990 noted that the veteran was 
depressed because of his physical limitations.  

VA records show that the veteran was treated for neck pain 
and headaches from April 1991 to December 1992.

VA records show that the veteran received psychiatric 
treatment from December 1990 to July 1994.  It was noted that 
the veteran complained of neck and back pain, and headaches, 
and an impression of dysthymia was given.  The veteran was 
noted to be depressed due to his health problems.

A VA magnetic resonance imaging study conducted in April 1994 
noted some disc space narrowing with osteophyte formation at 
the C4-5 level.  Bulging at the end of this level was noted, 
and disc space narrowing with osteophyte formation was also 
present at the C6-7 level.  Osteophytes were found to be 
causing some narrowing of the left neural foramina, and there 
was no evidence of significant spinal stenosis in the 
cervical spine.  The impression given was of mild 
degenerative changes in the cervical spine.

VA records dated in May 1994 noted an assessment of 
myofascial back and neck pain.  The May 1994 record stated 
that a magnetic resonance imaging study of the cervical spine 
found spondylosis in C4-C5.  VA treatment records dated in 
May and June 1994 noted the veteran's complaints of back and 
neck pain. 

A VA examination in July 1994 noted the veteran's complaints 
of headaches, which the examiner stated sounded more like 
tension instead of migraine headaches.

A VA psychiatric examination in August 1994 noted the 
veteran's report of insomnia due to back pain, and constant 
headaches.  The diagnoses given were of dysthymia and a 
history of major depression.  The examiner stated that he did 
not feel that the veteran's pain caused his major depression, 
but would aggravate already existing depression.  

A letter dated in August 1994, signed by Dr. Twiner, stated 
that he had first treated the veteran in May 1994 for 
injuries suffered in a fall at work.

VA treatment records dated in October 1994 noted a diagnosis 
of migraine variant.

VA treatment records dated in March 1995 noted an impression 
of chronic headaches, assessed as possibly being atypical 
migraines or cluster headaches.  Other records dated in March 
1995 gave a diagnosis of a history of mild depression.

During a personal hearing at the RO in September 1995, the 
veteran testified that he did not have a psychiatric disorder 
prior to or after service, and that his dysthymia resulted 
from a fall caused by his service-connected back disability.  
The veteran testified that he was suicidal at times.  The 
veteran's wife testified that the veteran had received 
psychiatric treatment due to headaches and an inability to 
handle the pain caused by his back injury.  

An undated record of private psychiatric treatment noted that 
the veteran looked distressed due to his back pain, and a 
diagnosis of dysthymic disorder and adjustment disorder with 
depressed mood was given.  

VA records show that the veteran received biofeedback 
treatment for stress and pain related to his neck, back, and 
migraines from April to October 1995.

VA treatment records dated in October 1995 noted that the 
veteran had full range of motion with mild pain in his neck, 
and diffuse muscle tenderness.  The veteran complained of 
constant headaches, which were assessed as tension headaches 
with a superimposed migraine component.  It was also reported 
that a magnetic resonance imaging test in October 1995 found 
mild C4-5 disc bulging in the cervical spine.  

Other VA treatment records dated in October 1995 noted an 
impression of myofascial pain syndrome.

VA treatment records dated in March 1996 noted the veteran's 
complaints of headaches as well as decreased range of motion 
of the veteran's neck.

VA treatment records dated in March 1996 noted that the 
veteran met the criteria for Major Depressive Disorder.  
Records show that the veteran received psychological and 
medical treatment for headaches and other complaints 
described as somatic from March 1996 to June 1998.  Diagnoses 
included dysthymic disorder, migraine, and chronic tension 
headaches. 

A VA record dated in April 1996 shows that the veteran 
requested continuing hypnotherapy treatment for pain 
management.  

A VA neurologic examination in July 1996 noted that the 
veteran had migrainous headaches, sometimes severe in nature, 
which prevented him from doing normal daily activities as 
well as a job.  The veteran was also noted to have low back 
pain which appeared to be myofascial in nature.  A VA x-ray 
report dated in July 1996 found that the veteran had a normal 
cervical spine.  

A VA treatment record dated in October 1998 noted that the 
veteran was continuing to have problems with pain and 
weakness and was being given psychological treatment.

A letter written by a friend of the veteran, dated in April 
1999, stated that he had seen the veteran having severe 
migraine headaches and problems with his legs buckling.

During a hearing before a Member of the Board in May 1999, 
the veteran testified that he injured his neck after a fall 
at work in February 1989 that was caused by his service-
connected back disability.  The veteran's wife testified that 
he had some paralysis and problems speaking after the fall.  
The veteran stated that he began to have headaches after this 
fall which caused him to lose time from work.  The veteran 
also testified that pain in his lower back, and migraines, 
had caused his dysthymia, which began in 1990 or 1991.  The 
veteran testified that he did not have mental problems or 
headaches prior to sustaining injuries in the fall at work.  

A letter from a friend of the veteran dated in June 1999 
stated that she had known the veteran since 1986, and had 
witnessed his leg giving way on him several times both before 
and after his neck injury.

A June 1999 letter from another friend of the veteran stated 
that he had known him since 1985, and that the veteran had 
problems with his leg that would cause him to fall.  

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. § 1131.  
This determination requires a finding of a current disability 
that is related to an injury or disease incurred during 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims has held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a claim 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary 
assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).  Nevertheless, a claimant does not meet his 
burden by merely presenting lay testimony, including his own, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

Service connection for a cervical spine disorder and 
headaches, as secondary to a service-connected back 
disability.
The veteran has submitted medical evidence of a current 
diagnosis regarding a cervical spine disorder and headaches.  
VA records dated in October 1995 noted that a magnetic 
resonance imaging study found mild C4-5 disc bulging, and a 
diagnosis of tension headaches with a superimposed migraine 
component was given.

The veteran testified during his May 1999 Board hearing that 
he believes that his service-connected back disability caused 
a fall at work in February 1989 that led to his current 
cervical spine disorder and headaches.  However, the veteran 
has failed to submit any medical evidence that would connect 
his current cervical disorder and headaches to his service-
connected back disability.  The Board notes that this case 
was previously Remanded in August 1999 to allow the veteran 
to submit such evidence, but he failed to respond to a 
request for information pursuant to that Remand.  The record 
is therefore completely devoid of any medical evidence of a 
nexus between his service connected back disability and any 
cervical spine disorder or headaches.  There is no medical 
evidence that the veteran's service-connected back disability 
caused, aggravated, or is otherwise connected to any cervical 
spine disorder or headaches, as required for a well-grounded 
claim on this basis.  Although the veteran's statements and 
testimony that he sustained a fall at work in February 1989 
must be accepted as true for determining whether his claim is 
well grounded, his opinion that his service-connected back 
disability caused him to fall, which in turn caused his 
current cervical and headache problems, is entitled to no 
probative weight because as a layperson he is not competent 
to offer such an opinion.  Espiritu.  Medical evidence 
regarding medical diagnosis and etiology is required.  

In this case, there is no medical evidence showing that any 
current cervical spine disorder or headaches are related to 
the veteran's service-connected back disability.  Without 
such evidence, the claim is not plausible and so must be 
denied as not well grounded.

Service connection for dysthymia, to include as secondary to 
a service-connected back disability.
Service connection may be established when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran has submitted medical evidence of a current 
diagnosis of dysthymia.  A VA treatment record dated in 
January 1997 noted an impression of dysthymic disorder.  A VA 
psychiatric examination in August 1994 also noted a diagnosis 
of dysthymia, with a history of major depression.  The 
examiner who conducted the August 1994 examination noted the 
in-service accident that caused the veteran's service-
connected back disability, and stated that the accident and 
constant pain did not cause major depression, but would 
aggravate already existing depression.  Based on this 
evidence, the veteran has submitted a plausible claim that 
his current dysthymia is aggravated by his service-connected 
back disability.  Therefore, the claim for service connection 
on this basis is considered to be well-grounded.  It is of 
note that the RO has cited to the case of Leopoldo v. Brown, 
4 Vet. App. 216 (1993) to support its denial of the benefit 
in this case; however, it should be emphasized that the Court 
no-longer accepts the reasoning employed in Leopoldo and the 
holding in the Allen case is controlling.



ORDER

Entitlement to service connection for a cervical spine 
disorder and headaches, as secondary to a service-connected 
back disability, is denied.

The claim for service connection for dysthymia, to include as 
secondary to a service-connected back disability, is well 
grounded.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

During a Board hearing in May 1999, the veteran stated that 
he believed that his dysthymia was brought on, in part, by 
pain in his lower back.  The veteran has submitted a well-
grounded claim for service connection for dysthymia as 
secondary to his service-connected back disability.  Another 
VA examination is necessary prior to a reaching a decision on 
this claim.

The Board notes that in a February 1995 rating decision, the 
RO denied service connection for dysthymia as secondary to 
the veteran's service-connected back disability citing 
Leopoldo v. Brown, 4 Vet. App. 216 (1993).  In Leopoldo, the 
Court stated that 38 U.S.C.A. § 1110 does not provide for 
disability compensation for the aggravation of a nonservice-
connected condition by a service-connected condition.  
Further adjudication by the RO on Remand should address the 
veteran's claim for service connection using the current 
standard set forth in Allen as previously discussed.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for dysthymia since May 1999.  
After securing the necessary release(s), 
the RO should obtain any records not 
already contained in the claims folder.  
Once obtained, all records must be 
associated with the claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature of any psychiatric 
disorders present, and whether any such 
disorder(s) is caused or aggravated by 
the veteran's service-connected back 
disability.  It is imperative that the 
examiner reviews the claims folder and 
previous treatment records prior to the 
examination.  Psychological testing 
should be performed if deemed necessary.  
The examiner should also be requested to 
render an opinion as to whether it is at 
least as likely as not that (a) any 
currently diagnosed psychiatric disorder 
was directly caused by the service 
connected low back disability or (b) 
whether the service connected low back 
disability caused the psychiatric 
disability to become more severe.  The 
rationale for the opinions should be 
fully set forth for the record. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it complies with all 
directions outlined in this Remand.  If 
the report does not comply with the 
directions outlined in this Remand, the 
RO should return the report to the 
examining physician in order to obtain an 
adequate report.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for dysthymia, with consideration of 
secondary service connection, including 
as due to aggravation by the service-
connected back disability under Allen.  
If the decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

